Title: To Thomas Jefferson from William Hilliard, 22 February 1825
From: Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
Feb. 22d 1825.
I wrote a few days since, informing you that one of our house would probably visit Charlottesville in a few days; since which, I have received information of his inability to proceed so far. I have therefore concluded, as soon as the roads are settled & the season opens to proceed to that place in person, to determine what arrangements can be made in regard to the supply of the institution with Books, &c. In the mean time, we should be pleased to receive information, whether the editions of the classics, last named, will answer the purpose of your instructers. We can supply a considerable proportion of the order received, without sending to Europe, & if requested, will send such as we have, to the care of your agent in Richmond, to be intrusted with some person, whom you may recommend at the College for disposal. I will, if possible, make any arrangements to be on the spot in April or the begining of May, when, if practicable, a contract can be made, which may prove mutually advantageous.With great respect, your obedt ServtWilliam. Hilliard, for Cummings, Hilliard &co.PS. We have ventured to pack such Books as we have, & forward them to Col. Peyton, at Richmond